DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3 are pending wherein claims 1-3 are amended and claim 4 is canceled. The previous indicated allowable subject matter of claim 4 is withdrawn.

Status of Previous Rejections
	The previous rejection of claims 2-3 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn in view of the Applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardin (US 2013/0344451). 
In regard to claim 1, Gardin (‘451) discloses an arrangement for treatment of articles by hot pressing that is capable of obtaining a rapid rate of cooling without special purpose valves. Gardin (‘451) 
With respect to the recitation “for heat treating a superalloy component” in claim 1, this recitation would appear to be a recitation of intended use of the apparatus that would not further limit the apparatus. MPEP 2111.02 II. Additionally, the Examiner notes that material or article worked upon by an apparatus would not further limit the apparatus. MPEP 2115. 
With respect to the recitation “operable to cool a superalloy component” and “for the superalloy component” would be a material or article worked upon by the apparatus that would not further limit the apparatus. MPEP 2115. 
With respect to the recitation “wherein the first temperature is above a solvus temperature for the superalloy component and the second temperature is below the solvus temperature” in claim 1, the Examiner notes that the state of the material being operated on would not further limit the structure of the apparatus and since the apparatus is capable of cooling with a fan or with a fan and a cool pressure medium, the apparatus would be capable of reducing the temperature from above a solvus temperature to below a solvus temperature. 

	In regard to claim 2, Gardin (‘451) discloses a system wherein the pressure may be varied and the rate of cooling may be changed between temperatures (abstract and [0064-0071]). 
With respect to the recitation “wherein the superalloy component is cooled…” in claim 2, this recitation would appear to be a recitation of intended use of the apparatus that would not further limit the apparatus. MPEP 2111.02 II. Additionally, the Examiner notes that material or article worked upon by an apparatus would not further limit the apparatus. MPEP 2115. 
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gardin (US 2013/0344451).


Response to Arguments
Applicant’s arguments filed May 26, 2021 have been considered, but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSEE R ROE/Primary Examiner, Art Unit 1796